Citation Nr: 0615835	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-21 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to August 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Waco, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied service connection for malabsorption syndrome 
due to pancreatic insufficiency also claimed as ulcerative 
colitis.

The issue of entitlement to service connection for 
malabsorption syndrome due to pancreatic insufficiency also 
claimed as ulcerative colitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for malabsorption sydrome due to 
pancreatic insufficiency was denied by the RO in a July 1976 
rating decision.  The veteran did not appeal the decision.

2.  The evidence received since the July 1976 rating decision 
was not previously of record and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for malabsorption syndrome due to pancreatic 
insufficiency, also claimed as ulcerative colitis.


CONCLUSIONS OF LAW

1.  The July 1976 rating decision, which denied service 
connection for malabsorption syndrome due to pancreatic 
insufficiency is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302(b), 20.1103 (2005).

2.  The evidence since the July 1976 rating decision, which 
denied service connection for malabsorption syndrome due to 
pancreatic insufficiency is new and material, and the claim 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2004 letter.  In the March 2004 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
No. 04-181, which establishes new requirements regarding the 
VCAA notice and reopening claims.  The Court held that the 
VCAA notice must include the bases for the denial in the 
prior decision and VA must respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).

In the present appeal, the VCAA notice to the veteran did not 
include a description of what evidence would be necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran's claim is being reopened due to 
submission of new and material evidence and the RO's failure 
to inform the veteran of the evidence needed to reopen his 
claim is harmless error.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  The veteran has stated that he contracted 
malabsorption syndrome due to pancreatic insufficiency 
(ulcerative colitis) while in Vietnam.  He explained further 
in his May 2004 statement that this condition was brought on 
by severe stress and was left untreated while in Vietnam.  
These allegations, if true, would substantiate the claim for 
service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the May 2004 letter provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  He was also 
provided a statement of the case in May 2004, which provided 
him an additional 60 days to submit additional evidence or 
argument.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained all 
service medical records and private treatment reports from 
July 1975 to September 2003.  VA also provided the veteran 
with an examination in connection with his claim.  The Board 
notes that the veteran has alleged in his May 2004 statement 
that he was treated for chronic diarrhea and cramping while 
in service, but many records during Vietnam that address his 
condition were either lost or destroyed.  However, based upon 
the Board's review of the service medical records, they 
appear to be intact.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Criteria
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

At the time of the July 1976 rating decision, which denied 
service connection for malabsorption syndrome due to 
pancreatic insufficiency, the evidence of record consisted of 
the veteran's service medical records, an August 1975 
personal statement by the veteran, a January 1976 VA 
examination report, and the veteran's application for 
compensation benefits.  The veteran asserts that he developed 
ulcerative colitis in service.  In his August 1975 personal 
statement, the veteran explained that he had episodes of 
"abdominal cramps and diarrhea" in service and contracted 
this condition while in Vietnam.  

In a July 1976 rating decision, the RO denied the claim 
stating that the veteran's claimed condition was not shown by 
the evidence of record.  The veteran was notified of the 
denial in a July 1976 letter, including his appeal rights, 
and he did not appeal the decision.  Thus, it is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for malabsorption syndrome 
due to pancreatic insufficiency, also claimed as ulcerative 
colitis.  Specifically, the veteran has brought forth private 
medical records that explain his abdominal cramping in 
service is associated with malabsorption syndrome due to 
pancreatic insufficiency, and the veteran currently has 
ulcerative colitis.  This was part of the basis for the 
denial at the time of the July 1976 rating decision (that the 
evidence was insufficient to show the veteran had a current 
disability).  The evidence received cures one of the defects 
from the 1976 denial.  Therefore, the claim is considered 
reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for ulcerative colitis is reopened.

REMAND

As discussed above, the VCAA requires that the VA assist a 
claimant in obtaining evidence needed to substantiate the 
claim. Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board observes that the veteran was afforded a VA 
examination in January 1976 in connection with his claim for 
service connection for ulcerative colitis. Although the 
January 1976 examiner diagnosed the veteran with ulcerative 
colitis, he stated the etiology of the condition was 
undetermined.  The veteran has claimed that he developed 
ulcerative colitis in service.  However, the evidence of 
record does not include a medical opinion addressing whether 
it is at least as likely as not that the veteran's ulcerative 
colitis is etiologically related to his service.  The Board 
is of the opinion that an additional medical opinion is 
necessary for the purpose of determining the nature and 
etiology of the veteran's ulcerative colitis.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Refer the veteran's claims folder to a 
suitably qualified VA examiner for an 
opinion as to the nature and etiology of 
the veteran's ulcerative colitis.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Specifically, the examiner is 
requested to express an opinion as to the 
following questions:

a.  Does the record establish that 
ulcerative colitis is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) had its onset during service or 
are in any other way causally related to 
service?
      
b.  In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed to 
the history as provided by the veteran.

2.  Readjudicate the claim for entitlement 
to service connection for ulcerative 
colitis.  If the benefits sought in 
connection with this claim remain denied, 
the veteran should be provided with an 
appropriate Supplemental SOC and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


